NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



FREDDIE FRANKLIN JOHNSON,          )
DOC #148032,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-271
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Freddie Franklin Johnson, pro se.


PER CURIAM.


             Affirmed.



SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.